Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5 (counting the formula as one line), “Wherein” should be replaced with “wherein”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-15 of U.S. Patent No. 9,540,599 in view of Mahaffey et al. (WO 2010/151906, already cited in IDS dated 05/13/2020), hereinafter “Mahaffey.”
	US ‘599 teaches a similar particle consisting of from 0.0001 wt% to 4 wt% of a hueing and the balance clay, wherein the specific clays of US ’599 read on the generic clay of the present claims, and wherein at least 95 wt% of the clay has the same particle sizes as those 
			
    PNG
    media_image1.png
    235
    269
    media_image1.png
    Greyscale


Please note that X in the above formula is a substituted group comprising sulfonamide moiety and optionally an alkyl and/or aryl moiety, and wherein the substituted group comprises at least one alkyleneoxy chain that comprises an average molar distribution of at least four alkyleneoxy moieties, and R3 is a substituted aryl group. US ‘599, however, fails to specifically disclose the specific R3 as recited in claim 1.
	Mahaffey, an analogous art teaches a bis-azo colorant for use as a bluing dye  or shading dye having a generic formula as those recited above (see page 2, bottom half-portion). In one embodiment, Mahaffey teaches on page 3, upper half-portion, one species of the generic formula as follows:  
                                                  

    PNG
    media_image2.png
    402
    619
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the R3 group in the generic hueing agent in US ‘599 with those of Mahaffey, having the structural formula as shown above, because US ’599 specifically desires a substituted aryl group for R3, and Mahaffey provides such species.  

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,540,600 in view of Mahaffey.
	US ‘600 teaches a similar particle consisting of from 0.0001 wt% to 4 wt% of a hueing and the balance clay, wherein the specific clays of US ’600 read on the generic clay of the present claims, and wherein at least 95 wt% of the clay has overlapping particle sizes as those recited in claims 4-9 (see claim 1). The hueing agent in claim 1 of  US ‘600 has the following structure: 
			

    PNG
    media_image3.png
    225
    290
    media_image3.png
    Greyscale

Please note that X in the above formula is a substituted group comprising sulfonamide moiety and optionally an alkyl and/or aryl moiety, and wherein the substituted group comprises at least one alkyleneoxy chain that comprises an average molar distribution of at least four alkyleneoxy moieties, and R3 is a substituted aryl group. US ‘600, however, fails to specifically disclose the specific R3 as recited in claim 1.
	Mahaffey, an analogous art teaches a bis-azo colorant for use as a bluing dye  or shading dye having a generic formula as those recited above (see page 2, bottom half-portion). In one embodiment, Mahaffey teaches on page 3, upper half-portion, one species of the generic formula as follows:  

    PNG
    media_image2.png
    402
    619
    media_image2.png
    Greyscale

3 group in the generic hueing agent in US ‘600 with those of Mahaffey, having the structural formula as shown above, because US ’600 specifically desires a substituted aryl group for R3, and Mahaffey provides such species.  

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,703,912. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar particles consisting/comprising of a hueing agent  and a clay carrier,  wherein the specific hueing agents of US ‘912 read on the generic hueing agent of the present claims; and the bentonite clay carrier of  US ’912 read on the generic clay of the present claims, wherein at least 95 wt% of the clay carrier has the same particle sizes as those recited in claims 4-9 (see claims 1-7).  US ‘912, however, fails to specifically disclose the amount of the hueing agent in the particle. 
	While US ‘912 is silent as to the specific proportions of the hueing agent when combined as a particle with the clay, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reasonably expect the proportions of the hueing agent to be non-critical, which means that its proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the proportions of the hueing agent in the particle through routine experimentation for best results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761